DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/05/2021. 
2. 	Claims 3-6 are canceled. 
3.	Claims 1-2 and 7-24 are currently pending and have been considered below.


EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Mattoni on November 19, 2021.
The application has been amended as follows: 
 	Listing of Claims

19. (Currently amended) A method, comprising:	receiving, by a first functional circuit of a monitoring system, a sensor signal from a sensor;
delivering, from [[a]] the first functional circuit based on the sensor signal to a first data lane of a backplane of [[a]] the monitoring system, the first digital signal characterizing a measured operating parameter of a machine;	receiving the first digital signal from the first data lane, at a second functional circuit of the monitoring system;	determining an operating status of the machine based on the received first digital 
wherein the first functional circuit is not in electrical communication with the at least one second data lane;
wherein the first data lane is a dedicated data lane and is configured to receive data from only the first functional circuit; and
wherein the second data lane is a dedicated data lane and is configured to receive data from only the second functional circuit.
20.	(Currently amended) The method of claim 19, further comprising:	 receiving, at the first functional circuit, an analog signal from [[a]] the sensor, the analog signal characterizing the measured operating parameter of the machine; and	converting the analog signal to the first digital signal.
22.	 (Currently amended) The method of claim [[19]] 20, wherein the analog signal is converted to the first digital signal at a fixed rate.
23. 	(Currently amended) The method of claim [[19]] 20, further comprising filtering the analog signal.

Allowable Subject Matter
5.	Claims 1-2 and 7-24 are allowed.
6.	Claims 1-2 and 7-24 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because none of the prior art of record anticipate or render obvious the monitoring system comprising: wherein the first functional circuit is not in electrical communication with the at least one second data lane; wherein the at least one first data lane is a dedicated data lane and is configured to receive data from only the first functional circuit; and wherein the at least one second data lane is a dedicated data lane and is configured to receive data from only the second functional circuit, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 Claim 19 is allowed because none of the prior art of record anticipate or render obvious the method comprising: wherein the first functional circuit is not in electrical communication with the at least one second data lane; wherein the first data lane is a dedicated data lane and is configured to receive data from only the first functional circuit; and wherein the second data lane is a dedicated data lane and is configured to receive data from only the second functional circuit, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 2, 7-18, and 20-24, none of the prior art of record anticipate or render obvious the invention as claimed in claims 1 and 19, as discussed above.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/
Examiner, Art Unit 2864